FILED
                            NOT FOR PUBLICATION                               AUG 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL C. GONCALVES, CPT.,                      No. 12-16209

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02452-JSW

  v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges

       Michael C. Goncalves, Cpt., appeals pro se the district court’s judgment

dismissing his Federal Tort Claims Act action for lack of subject matter

jurisdiction under Feres v. United States, 340 U.S. 135 (1950). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Feres doctrine. Jackson v. Tate, 648 F.3d 729, 732 (9th Cir. 2011). We affirm.

      The district court properly dismissed Goncalves’s claims relating to his

internal military complaints for lack of subject matter jurisdiction under the

Feres doctrine because Goncalves was an active duty service member of the

United States Army Reserve during the events that formed the basis of this

controversy, and his claims arose incident to his active military service. See Feres,
340 U.S. at 146 (“[T]he Government is not liable under the Federal Tort Claims

Act for injuries to servicemen where the injuries arise out of or are in the course of

activity incident to service.”); Bowen v. Oistead, 125 F.3d 800, 803-05 (9th Cir.

1997) (discussing Feres doctrine and finding plaintiff’s tort and constitutional

claims contesting personnel decisions barred).

      The district court properly concluded that Goncalves’s constitutional claims

seeking monetary damages were also barred under the Feres doctrine, see Wilkins

v. United States, 279 F.3d 782, 784-85 (9th Cir. 2002), as were any medical

malpractice claims, Jackson v. United States, 110 F.3d 1484, 1489 (9th Cir. 1997).

      We do not consider Goncalves’s arguments, raised for the first time on

appeal, concerning an alleged violation of the Health Insurance Portability and

Accountability Act of 1996. See Int’l Union of Bricklayers & Allied Craftsman

Local Union No. 20, AFL-CIO v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.


                                           2                                     12-16209
1985) (“We will not . . . review an issue not raised below unless necessary to

prevent manifest injustice.”).

      AFFIRMED.




                                          3                                      12-16209